The Center

Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
T & B Holdings, LLC d/b/a Shell,

Respondent.

Docket No. C-14-161

FDA Docket No. FDA-2013-H-1381
Decision No. CR3074

Date: January 10, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

filed an Administrative Complaint for Civil Money Penalties (Complaint) with t
Departmental Appeals Board, Civil Remedies Division (CRD) and the Food an

Administration’s (FDA) Division of Dockets Management. CTP seeks to impos
ties under the Federal Food, Drug, and Cosmetic Act (Act) and the Act’s

money penal

implementing regulations.

The Complaint alleges the following facts. Respondent owns an establishment t

tobacco pro
Complaint §

ucts and is located at 2180 East Broadway Road, Tempe, Arizona 8

During an inspection of Respondent’s establishment, an FDA-commissioned ins
observed that “a person younger than 18 years of age was able to purchase a pac
Grizzly Long Cut Premium Mint smokeless tobacco on January 28, 2013, at
approximately 9:34 AM.” Complaint ¥ 10.

‘or Tobacco Products (CTP) initiated the above-captioned matter when it

ie
Drug
e civil

at sells
5282.

3. CTP conducted two inspections of the establishment. Complaint { 9.

pector

age of
On February 14, 2013, CTP issued a warning letter to Respondent specifying the
violations that the inspector observed. The letter warned Respondent that if it failed to
correct the violations, civil money penalties could be imposed on it and that it was
Respondent’s responsibility to ensure compliance with the law. Complaint § 10.

On February 20, 2013, Rizvi Islam, Respondent’s District Manager, responded by
telephone to the warning letter on Respondent’s behalf. “Mr. Islam stated that the clerk
checked the identification . . . [and] that the establishment would give written notice to
the clerk and fire the clerk who sold the tobacco product to the minor if the clerk sold to
another minor in the future.” Complaint § 11.

During a subsequent inspection, FDA-commissioned inspectors documented that “a
person younger than 18 years of age was able to purchase a package of Marlboro 100’s
on May 30, 2013, at approximately 9:34 AM.” Complaint § 1.

In compliance with 21 C.F.R. §§ 17.5 and 17.7, CTP served Respondent with the
Complaint on November 14, 2013, via United Parcel Service. CTP charged Respondent
with violating 21 C.F.R. § 1140.14(a) (sale of tobacco products to a minor). Complaint
4 1, 10. CTP asked the CRD to impose a $250 civil money penalty based on two
alleged violations of the regulations in a 12-month period. Complaint § 13.

The Complaint provided detailed instructions related to filing an answer and requesting
an extension of time to file an answer. Complaint J 14-18, 20-22. The Complaint stated
that failure to file an answer could result in the imposition of a civil money penalty
against Respondent. Complaint § 19. Further, after CTP filed the Complaint, CRD sent
Respondent an Initial Order informing Respondent of the requirement to file an answer to
avoid a default judgment. CRD sent a form answer along with the Initial Order that
Respondent could fill out and file with CRD. Respondent neither filed an answer nor
requested an extension of time within the 30-day time period prescribed in 21 C.F.R.

§ 17.9.

If a respondent does not file an answer within 30 days of a properly served complaint, the
regulations provide that:

[T]he presiding officer shall assume the facts alleged in the complaint to be
true, and, if such facts establish liability under the relevant statute, the
presiding officer shall issue an initial decision within 30 days of the time
the answer was due, imposing:

(1) The maximum amount of penalties provided for by law for the

violations alleged; or

(2) The amount asked for in the complaint, whichever amount is smaller.
3

21 C.F.R. § 17.11(a). Further, a failure to file a timely answer means that “the
respondent waives any right to a hearing and to contest the amount of the penalties and
assessments” imposed in the initial decision. 21 C.F.R. § 17.11(b).

Accepting the facts alleged in the Complaint as true, I find that those facts establish
Respondent’s liability under the Act. See 21 U.S.C. §§ 333(f)(9), 387c(a)(7)(B), 387£(d);
21 C.F.R. §§ 1140.1(b), 1140.14. I also find that CTP’s request to impose a $250 civil
money penalty is permissible. See 21 C.F.R. § 17.2.

Therefore, Respondent is directed to pay a civil money penalty in the amount of $250.
This initial decision becomes final and binding upon both parties 30 days after the date of
its issuance. 21 C.F.R. § 17.11(b).

It is so ordered.

/s/
Joseph Grow
Administrative Law Judge

